
	
		I
		111th CONGRESS
		2d Session
		H. R. 5361
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mrs. Maloney (for
			 herself, Mr. Nadler of New York,
			 Ms. Velázquez, and
			 Mr. Meeks of New York) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend section 1333 of the Federal Housing Enterprises
		  Financial Safety and Soundness Act of 1992 to ensure that multifamily housing
		  mortgage purchases by Fannie Mae and Freddie Mac that are credited toward
		  fulfillment of such enterprises multifamily special affordable housing goal
		  increase or preserve the number of dwelling units affordable to low-income
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible GSE Affordable Housing
			 Investment Act of 2010.
		2.Compliance with
			 multifamily special affordable housing goal
			(a)In
			 generalSubsection (d) of
			 section 1333 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4563) is amended—
				(1)by striking the
			 subsection designation and all that follows through The Director
			 and inserting the following:
					
						(d)Determination of
				compliance
							(1)In
				generalThe
				Director
							;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Reduction of
				credit for conversion to non-affordable unitsThe Director shall, by regulation,
				establish standards for the multifamily special affordable housing goal under
				this section that proportionately reduce the number of units receiving credit
				for any mortgage purchase by an enterprise that facilitates the conversion of
				dwelling units that, at the time of such purchase, are available for rental at
				rates that are affordable to low-income families to dwelling units that would
				not be affordable to low-income families. Such regulations shall consider and
				include the following factors:
							(A)Limitation based
				on project debtCredit shall
				not be provided toward the achievement of such goal for any mortgage purchase
				for multifamily housing that involves an aggregate amount of project debt that
				is not reasonable, as determined in accordance with prudent underwriting
				standards established by the Director, in proportion to project income, as
				documented in accordance with the standards established under this
				subsection.
							(B)Treatment of
				securitiesIn the case of any purchase by an enterprise of a
				security, or an interest in a security, that is backed by mortgages that
				finance units that would otherwise qualify for credit toward the achievement of
				the multifamily special affordable housing goal if financed directly by the
				enterprise, if the Director determines that such purchase may be counted toward
				the achievement of the goal under this section, the Director shall require the
				enterprise to apply the same standard as set forth in subparagraph (A) with
				respect to mortgage purchases to the mortgages backing such security to
				determine whether the units financed by such mortgages are eligible for credit
				toward the achievement of the housing goal.
							(C)Rent
				levelsIn measuring the performance of each enterprise in meeting
				the goal established under this section, rent levels for units shall be
				calculated by using the greater of the rent levels at the time the loan is
				purchased or the rent levels under the pro forma operating income statement on
				which the underwriting for the loan was based.
							(D)CarryoverIf the Director provides credit toward the
				achievement of the multifamily special affordable housing goal under this
				section, for any year, for any mortgage purchase by an enterprise, but
				determines at any time thereafter that, because of failure to comply with the
				standards established under subparagraphs (A) and (B), such purchase does not
				qualify for such credit or does not qualify for such credit to the extent
				previously provided, the Director shall increase the multifamily special
				housing goal for such enterprise for the current or ensuing year otherwise
				applicable to the extent of such
				nonqualification.
							.
				(b)RegulationsThe Director of the Federal Housing Finance
			 Agency shall issue regulations required under paragraph (2) of section 1333(d)
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992,
			 as added by subsection (a) of this section, not later than the expiration of
			 the 180-day period beginning upon the date of the enactment of this Act.
			
